  Case 13-28333         Doc 62     Filed 12/13/18 Entered 12/13/18 09:24:08              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28333
         Steve O'Neill
         Mary Kay O'Neill
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/15/2013.

         2) The plan was confirmed on 09/26/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/20/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/01/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $58,400.00.

         10) Amount of unsecured claims discharged without payment: $146,097.36.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-28333       Doc 62     Filed 12/13/18 Entered 12/13/18 09:24:08                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $89,440.00
       Less amount refunded to debtor                       $1,430.26

NET RECEIPTS:                                                                                 $88,009.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $3,846.91
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $7,846.91

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                Unsecured            NA           0.00           307.74        184.64        0.00
ALLY FINANCIAL                Secured        1,850.00       2,157.74         1,850.00      1,850.00        7.53
BANK OF AMERICA               Unsecured      4,643.00            NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured         595.00           NA               NA            0.00       0.00
CAPITAL ONE NA                Unsecured      1,936.00       1,936.62         1,936.62      1,161.97        0.00
CHASE                         Unsecured     11,849.00            NA               NA            0.00       0.00
CHASE                         Unsecured     14,993.00            NA               NA            0.00       0.00
CHASE                         Unsecured     16,427.00            NA               NA            0.00       0.00
Chela/Sallie Mae              Unsecured      4,513.00            NA               NA            0.00       0.00
Chela/Sallie Mae              Unsecured      6,058.00            NA               NA            0.00       0.00
DSNB MACYS                    Unsecured         506.00           NA               NA            0.00       0.00
ECAST SETTLEMENT CO           Unsecured         880.00        106.24           106.24          63.74       0.00
ECAST SETTLEMENT CORP         Unsecured         238.00        238.47           238.47        143.08        0.00
INTERNAL REVENUE SERVICE      Unsecured      4,000.00         681.86           681.86        409.12        0.00
INTERNAL REVENUE SERVICE      Priority             NA       9,473.45         9,473.45      9,473.45        0.00
Kwik Trip                     Unsecured         172.00           NA               NA            0.00       0.00
LVNV FUNDING                  Unsecured      4,009.00       3,900.97         3,900.97      2,340.58        0.00
MAGE & PRICE                  Unsecured          67.00           NA               NA            0.00       0.00
NATIONAL COLLEGIATE TRUST     Unsecured     29,181.00     29,043.33        29,043.33      17,426.00        0.00
NATIONAL COLLEGIATE TRUST     Unsecured      7,439.00       7,404.78         7,404.78      4,442.87        0.00
NATIONSTAR MORTGAGE           Secured      241,585.00    222,879.32              0.00           0.00       0.00
NATIONSTAR MORTGAGE           Unsecured           0.00           NA               NA            0.00       0.00
NATIONSTAR MORTGAGE           Secured              NA     40,836.26        21,062.12      21,062.12        0.00
PRA RECEIVABLES MGMT          Unsecured     10,979.00     10,979.50        10,979.50       6,587.70        0.00
PRA RECEIVABLES MGMT          Unsecured      6,883.00       6,827.76         6,827.76      4,096.66        0.00
PRA RECEIVABLES MGMT          Unsecured     10,766.00     10,728.89        10,728.89       6,437.33        0.00
PRA RECEIVABLES MGMT          Unsecured      1,216.00       1,161.87         1,161.87        697.12        0.00
PRA RECEIVABLES MGMT          Unsecured         181.00        109.45           109.45          65.67       0.00
PRA RECEIVABLES MGMT          Unsecured      1,098.00       1,098.30         1,098.30        658.98        0.00
QUANTUM3 GROUP LLC            Unsecured         137.00         90.45            90.45          54.27       0.00
SALLIE MAE                    Unsecured     21,834.00     24,416.57        24,416.57            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-28333     Doc 62     Filed 12/13/18 Entered 12/13/18 09:24:08                    Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim        Claim        Principal       Int.
Name                            Class   Scheduled        Asserted     Allowed         Paid          Paid
SALLIE MAE                  Unsecured     26,880.00       32,011.29    32,011.29            0.00        0.00
WELLS FARGO HOME MORTGAGE   Secured              NA       16,316.61      3,000.00      3,000.00         0.00
WELLS FARGO HOME MORTGAGE   Secured      341,000.00       63,509.59    79,826.20            0.00        0.00
WELLS FARGO HOME MORTGAGE   Unsecured           0.00             NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $79,826.20               $0.00                   $0.00
      Mortgage Arrearage                           $24,062.12          $24,062.12                   $0.00
      Debt Secured by Vehicle                       $1,850.00           $1,850.00                   $7.53
      All Other Secured                                 $0.00               $0.00                   $0.00
TOTAL SECURED:                                    $105,738.32          $25,912.12                   $7.53

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00             $0.00                  $0.00
       Domestic Support Ongoing                            $0.00             $0.00                  $0.00
       All Other Priority                              $9,473.45         $9,473.45                  $0.00
TOTAL PRIORITY:                                        $9,473.45         $9,473.45                  $0.00

GENERAL UNSECURED PAYMENTS:                       $131,044.09          $44,769.73                   $0.00


Disbursements:

       Expenses of Administration                          $7,846.91
       Disbursements to Creditors                         $80,162.83

TOTAL DISBURSEMENTS :                                                                     $88,009.74




UST Form 101-13-FR-S (09/01/2009)
  Case 13-28333         Doc 62      Filed 12/13/18 Entered 12/13/18 09:24:08                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
